Citation Nr: 1413026	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDING OF FACT

In September 2013, the Veteran filed a written statement withdrawing his claim of entitlement to an initial rating in excess of 50 percent for PTSD.  


CONCLUSION OF LAW

The criteria are met for the withdrawal of the substantive appeal by the Veteran as to the claim of entitlement to an initial rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied the Veteran's claims in an August 2010 rating decision.  The Veteran thereafter appealed.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

Here, in a written statement received in September 2013, the Veteran expressed his desire to withdraw his appeal to the Board.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to a higher rating, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claims, and they must be dismissed.


ORDER

The claim of entitlement to a rating in excess of 50 percent for PTSD is dismissed.  

______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


